Hall, Presiding Judge.
Plaintiff appeals the dismissal of his complaint alleging the breach of an employment contract with the defendant. The appellee contends the petition fails to state a claim for relief for the reason the contract was for an indefinite period of time. We disagree.
The contract was alleged in general terms, a copy of the contract is not found in the pleadings. Since the pleadings do not affirmatively show that the contract of employment was for an indefinite period, the trial court erred in sustaining the motion to dismiss. Stegall v. S. S. *246Kresge Co., 128 Ga. App. 679 (197 SE2d 737).
Argued March 5, 1974
Decided March 12, 1974.
Johnson, Harper, Daniel, Ward & Stanfield, William W. Daniel, for appellant.
Troutman, Sanders, Lockerman & Ashmore, William H. Schroder, Jr., J. Kirk Quillian, for appellee.

Judgment reversed.


Deen and Stolz, JJ., concur.